

116 HR 6703 IH: Eating Disorder Prevention in Schools Act of 2020
U.S. House of Representatives
2020-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6703IN THE HOUSE OF REPRESENTATIVESMay 5, 2020Ms. Adams (for herself, Mrs. Hartzler, Mr. Vela, Mr. Fitzpatrick, Mr. Deutch, and Mr. Katko) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Richard B. Russell National School Lunch Act to include eating disorder prevention within local school wellness policy, and for other purposes.1.Short titleThis Act may be cited as the Eating Disorder Prevention in Schools Act of 2020.2.Local school wellness policySection 9A of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758b) is amended—(1)in subsection (b)—(A)in paragraph (1), by inserting reduction of disordered eating in children of all sizes, after activity,; and(B)in paragraph (3), by inserting registered dietitians, licensed mental health professionals, after administrators,; and(2)in subsection (d)—(A)paragraph (1)—(i)by striking Education and inserting Education, the Administrator of the Substance Abuse and Mental Health Services Administration,; and(ii)by inserting school health professionals, before and State;(B)in paragraph (2)(C), by striking required to promote sound nutrition and establish and inserting the following: required—(i)to promote sound nutrition and eating disorder prevention and encourage screening; and(ii)to establish; and(C)in paragraph (3)—(i)in subparagraph (A), by inserting and the Administrator of the Substance Abuse and Mental Health Services Administration after Prevention;(ii)in subparagraph (C), by striking 2014 and inserting 2024; and(iii)in subparagraph (D), by striking 2011 and inserting 2021.